DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s argument received on 06/29/2022 has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea of organizing human activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a method and system, which is a statutory category of invention.

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
The claims recite a judicial exception.
Claim 1 recites a historical horse racing (HHR) gaming system comprising: 
a plurality of gameplay stations including at least a first gameplay station, and a gaming server in communication connection with each of the plurality of gameplay stations, wherein each of the plurality of gameplay stations is a dedicated historical horse racing (HHR) gaming machine that includes a payment device, a display system including a first display portion and a second display portion, an input system including at least one input device, a processor, a memory storage, a housing that houses the display system, the input system, the processor, and the memory storage of the HHR gaming machine, 
wherein the memory storage of each of the gameplay stations has instructions stored thereon that, upon execution thereon by the processor, configure the gameplay station to perform the following to provide a HHR wagering game receive payment for a wager through the payment device; transfer the wager to one or more common better pool of a pari-mutuel wagering system; Application No.: 17/572,483 Art Unit: 3715 Attorney No.: 21786.13 4/17 
wherein the gaming server is configured to receive a first gameplay request from the first gameplay station; identify a first plurality of events pending at the gaming server and attaching the first gameplay request to the first plurality of events; create a first event card that includes an ordered ranking of participants for each of the first plurality of events; communicate event data about the first plurality of events to the first gameplay station for facilitating creation of a first wager card at the first gameplay station, said first wager card comprising a predicted ranking of participants for each of the first plurality of events; create a first binary scorecard by comparing the first wager card to the first event card, said first binary scorecard corresponding to one of a plurality of award levels; determine a first reward value based on the one of the plurality of award levels corresponding to the first binary scorecard. 


Claim 11 recite the steps of a method for conducting a wager based on historical horse racing (HHR), the method comprising: 
receiving a first gameplay request from a first gameplay station at a gaming server; 
identifying a first plurality of events pending at the gaming server and attaching the first gameplay request to the first plurality of events; 
creating a first event card comprising an ordered ranking of participants for each of the first plurality of events; Application No.: 17/572,483 Art Unit: 3715 Attorney No.: 21786.13 7/17 
communicating event data about the first plurality of events to the first gameplay station for facilitating creation of a first wager card at the first gameplay station, said first wager card comprising a predicted ranking of participants for each of the first plurality of events; creating a first binary scorecard by comparing the first wager card to the first event card, said first binary scorecard corresponding to one of a plurality of award levels; 
determining a first reward value based on the one of the plurality of award levels corresponding to the first binary scorecard.


	Claim 20 recite the steps of a method for conducting a wager based on historical horse racing (HHR), the method comprising: 
receiving one or more gameplay requests within a first predetermined period from a first plurality of gameplay stations at a gaming server; 
creating a first random event selection seed at the gaming server and attaching the one or more gameplay requests received within the first predetermined period to the first random event selection seed; 
communicating the first random event selection seed from the gaming server to each of the first plurality of gameplay stations; 
identifying a first plurality of pending events at each of the first plurality of gameplay stations from a memory of each of the first plurality of gameplay stations using the first random event selection seed from the gaming server; Application No.: 17/572,483 Art Unit: 3715 Attorney No.: 21786.13 10/17 
creating a first event card at each of the first plurality of gameplay stations, the first event card comprising an ordered ranking of participants for each of the first plurality of pending events; 
creating a first wager card at each of the first plurality of gameplay stations, said first wager card comprising a predicted ranking of participants for each of the first plurality of pending events; creating a first binary scorecard by comparing the first wager card to the first event card, said first binary scorecard corresponding to one of a plurality of award levels; 
determining a first reward value based on the one of the plurality of award levels corresponding to the first binary scorecard; 
receiving one or more gameplay requests within a second predetermined period from a second plurality of gameplay stations at the gaming server; 
creating a second random event selection seed at the gaming server and attaching the one or more gameplay requests received within the second predetermined period to the second random event selection seed; 
communicating the second random event selection seed from the gaming server to each of the second plurality of gameplay stations; 
identifying a second plurality of pending events at each of the second plurality of gameplay stations from a memory of each of the second plurality of gameplay stations using the second random event selection seed from the gaming server; 
creating a second event card at each of the plurality of gameplay stations, the second event card comprising an ordered ranking of participants for each of the second plurality of pending events; Application No.: 17/572,483 Art Unit: 3715 Attorney No.: 21786.13 11/17 
creating a second wager card at each of the second plurality of gameplay stations, said second wager card comprising a predicted ranking of participants for each of the second plurality of pending events; 
creating a second binary scorecard by comparing the second wager card to the second event card, said second binary scorecard corresponding to one of the plurality of award levels; 
determining a second reward value based on the one of the plurality of award levels corresponding to the second binary scorecard.

The claim limitations (as underlined above) are steps of organizing human activity. 
According to the 2019 Revised Patent Subject Matter Guidelines, organizing human activity includes managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of conducting a wager game) may fall within this grouping. 

The claim limitations (as underlined) recite that a host game is initiated and a wager associated with a player is received. The steps of playing a wagering game and managing a wagering game is step of a fundamental economic principle or practice and also step of managing social activities. The abstract idea of organizing human activity includes managing interaction between people including social activities. Therefore, the claim recite an abstract idea of organizing human activity.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-20 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-20 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. 
The claim recite one or more processors to perform the abstract idea of managing a game. As indicated in Applicant’s specification, the user device is a general purpose computer. Although not positively claimed as part of the claimed system, the claim indicates that that system is connected to a server, and databases. The server, database, are also used to implement the abstract idea in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims recites additional limitation of a computer system. These limitations are not positively claimed to be part of the claimed system. Assuming that they were part of the claims system, these limitations in combination with the user terminal is used to transmit and storing (retrieving and providing steps, identify and display information (event information, location, selection options, prizes). 

The courts have ruled that storing data in a database and retrieving data from a database is well-known conventional and routine functions of a computer as indicated below.
Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;

The steps of identifying events, identifying and displaying available outcomes, providing selection options, are steps of presenting offers. The courts have ruled that a computer to present offers is well-known, routine and convention, or insignificant extra solution activity. 
Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.

The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Response to Arguments
Applicant’s arguments, see Applicant’s Argument/Remarks, filed 03/29/2022, with respect to the rejections of claims 1-20, under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of 35 USC 101 regarding abstract ideas.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADETOKUNBO OLUSEGUN TORIMIRO whose telephone number is (571)270-1345.  The examiner can normally be reached on Mon-Fri (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat, can be reached on (571)270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADETOKUNBO O TORIMIRO/Primary Examiner, Art Unit 3715